Title: From Thomas Jefferson to Benjamin Bankson, 3 October 1793
From: Jefferson, Thomas
To: Bankson, Benjamin



Monticello Oct. 3. 1793.

Mr. Bankson will find herein inclosed the following papers, to wit

1. Letters patent revoking the Exequatur of the Vice Consul, signed by the President and countersigned by myself. He will affix to it the seal of the US.
2. a letter from me to Mr. Duplaine.
3. another to Mr. Genet.
4. another to Mr. Morris.
5. the original evidence on which the whole is founded. Of these he will make up and forward three dispatches, consisting of the following papers.

            
              
                1. to Mr. Duplaine.
                my original letter to him
                }
                
              
              
                
                a copy of the Letters patent
                
              
              
                
                a copy of the Evidence
                
              
              
                
                
                  
                
                
              
              
                2. to Mr. Genet.
                my original letter to him
                }
                
              
              
                
                a copy of the Letters patent
                
              
              
                
                a copy of the Evidence.
                
              
              
                
                a copy of my letter to Duplaine
                
              
              
                
                
                  
                
                
              
              
                3. to Mr. Morris
                my original letter to him
                }
                press copies will do for this if good.
              
              
                
                a copy of the Letters patent.
              
              
                
                a copy of the Evidence
              
              
                
                a copy of my letter to Duplaine
              
              
                
                a copy of my letter to Mr. Genet
              
              
                
                
                  
                
                
              
            
Mr. Bankson will also have the Letters patent published in Fenno’s and Freneau’s papers as usual.

Th: Jefferson

